19-10971-smb           Doc 259       Filed 06/17/19 Entered 06/17/19 10:15:28                     Main Document
                                                   Pg 1 of 7




 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                                )
     In re:                                                     )       Chapter 11
                                                                )
     SIZMEK INC., et al.,1                                      )       Case No. 19-10971 (SMB)
                                                                )
                                       Debtors.                 )       (Jointly Administered)
                                                                )

         ORDER GRANTING IN PART DEBTORS’ MOTION FOR ORDER PURSUANT
        TO BANKRUPTCY CODE SECTIONS 105, 365, AND 554, BANKRUPTCY RULES
        6006 AND 9014, AND LOCAL BANKRUPTCY RULE 6006-1 AUTHORIZING AND
        APPROVING EXPEDITED PROCEDURES FOR REJECTION OR ASSUMPTION
         OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES AND GRANTING
                                  RELATED RELIEF

              Pursuant to Order Granting in Part Debtors’ Motion for Order Pursuant to Bankruptcy

 Code Sections 105, 365, and 554, Bankruptcy Rules 6006 and 9014, and Local Bankruptcy Rule

 6006-1 Authorizing and Approving Expedited Procedures for Rejection or Assumption of

 Executory Contracts and Unexpired Leases and Granting Related Relief [Doc. No. 183] (the

 “Order”) and the Notice of Rejection of Certain Executory Contracts and Unexpired Leases [Doc.

 No. 188] (the “Notice”) filed in accordance therewith; and due and sufficient notice of the Order

 and Notice having been given under the particular circumstances; and it appearing that no other or

 further notice need be provided; and it appearing that the relief requested by the Notice is in the

 best interests of Debtors, their estates, their creditors, their stakeholders, and other parties in

 interest; and after due deliberation thereon, and sufficient cause appearing therefor, and there

 being no objection (See Docket No. 237) it is hereby [SMB: 6/17/19]




 1
       Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Sizmek Inc. (4624); Point Roll, Inc. (3173); Sizmek DSP, Inc. (2319); Sizmek Technologies,
       Inc. (6402); Wireless Artist LLC (0302); WirelessDeveloper, Inc. (9686); X Plus One Solutions, Inc. (8106);
                                                            1
19-10971-smb       Doc 259       Filed 06/17/19 Entered 06/17/19 10:15:28                    Main Document
                                               Pg 2 of 7


    and X Plus Two Solutions, LLC (4914). The location of Debtors’ service address for purposes of these chapter
    11 cases is: 401 Park Avenue South, 5th Floor, New York, NY 10016.




                                                        2
19-10971-smb       Doc 259      Filed 06/17/19 Entered 06/17/19 10:15:28               Main Document
                                              Pg 3 of 7


                           ORDERED, ADJUDGED AND DECREED that:

       1.        The Contracts listed on Schedule 1 attached are deemed rejected as of the date set

 forth in Schedule 1 or such other date as the Debtors and the counterparty or counterparties to

 such Contract(s) agree.

       2.        Any claims arising out of the rejection of Contracts pursuant to this Order must be

 filed on or before the later of (i) thirty (30) days after the date of service of this Order and (ii) any

 applicable claims bar date for filing proofs of claim established in these chapter 11 cases. If no

 proof of claim is timely filed, such claimant shall be forever barred from asserting a claim for

 damages arising from the rejection and from participating in any distributions on such a claim that

 may be made in connection with these chapter 11 cases.

       3.        Notwithstanding Bankruptcy Rule 6004(h), this Order shall be effective and

 enforceable immediately upon entry hereof.

       4.        Debtors are authorized and empowered to take all actions necessary to implement

 the relief granted in this Order.

       5.        This Court shall retain jurisdiction with respect to all matters arising from or related

 to the implementation or interpretation of this Order.


  New York, NY
  Dated: June 17th, 2019
                                                     /s/ STUART M. BERNSTEIN
                                                   THE HONORABLE STUART M. BERNSTEIN
                                                   UNITED STATES BANKRUPTCY JUDGE




                                                    3
                       19-10971-smb           Doc 259      Filed 06/17/19 Entered 06/17/19 10:15:28                    Main Document
                                                                         Pg 4 of 7


                                                                          SCHEDULE 1

                                                                       Rejected Contracts

  Debtors(s) Counterparty           Counterparty                                               Description of            Abandoned      Rejection
   Party to                            Address                                                   Contract                 Personal        Date
  Contract                                                                                                                Property 3

Sizmek DSP, Informatica   Informatica LLC                                           Lease dated October 26, 2016 for All remaining     May 22, 2019
Inc.         LLC          c/o CBRE, Inc.                                            non-residential real property    personal property
                          P.O. Box 82567                                            located at 2000 Seaport
                          Goleta, CA 93118-2567                                     Boulevard, Suite 400, Redwood Approximate Book
                                                                                    City, CA, as amended, modified Value: $2,500
                                        and
                                                                                    or otherwise supplemented
                                        Informatica LLC c/o
                                        CBRE, Inc. 5100
                                        Poplar Avenue
                                        Suite 1000
                                        Memphis, TN 38137
Sizmek        WeWork                    WeWork Uptown                               Lease of non-residential real         All remaining       May 22, 2019
Technologies, Uptown                    1920 McKinney Ave                           property located at 1920              personal property
Inc.                                    Dallas, TX 75201                            McKinney Ave, 8th Floor, as
                                                                                    amended, modified or otherwise        Approximate Book
                                        and                                                                               Value: $1,000
                                                                                    supplemented
                                        1920 McKinney Ave Tenant LLC
                                        1920 McKinney Ave
                                        Dallas, TX 75201
                                        WE-US-81943@wework.com




3
    All of the Abandoned Personal Property listed herein is either burdensome to remove or of inconsequential value.
                 19-10971-smb       Doc 259   Filed 06/17/19 Entered 06/17/19 10:15:28           Main Document
                                                            Pg 5 of 7


 Debtors(s)    Counterparty             Counterparty                        Description of                Abandoned        Rejection
   Party to                               Address                             Contract                     Personal          Date
  Contract                                                                                                 Property3
Sizmek, Inc.   TechSpace      TechSpace Geary, Inc.                Accommodations and Services        All remainingMay 22, 2019
               Geary, Inc.    Attn: Corri Uyeda                    License Agreement, dated           personal property
                              77 Geary Street                      February 14, 2019 for 77 Geary
                              San Francisco, CA 94108              Street, Suite 520 San          Approximate Book
                                                                   Francisco, CA 94108, as        Value: $0.00
                              and
                                                                   amended, modified or otherwise
                              TechSpace Geary, Inc.                supplemented
                              65 Enterprise
                              Aliso Viejo, CA 92656
Sizmek DSP, Ray Morgan        Ray A. Morgan Company                Value Rental Lease Agreement,      N/A                 May 22, 2019
Inc.        Company           3131 Esplanade Avenue                as amended, modified or
                              Chico, CA 95973                      otherwise supplemented
Sizmek DSP, Data Sales Co., Data Sales Co.                         Master Equipment Lease,            N/A                 May 22, 2019
Inc.        Inc.            3450 West Burnsville Parkway           including all related Schedules,
                            Burnsville, MN 55337                   as amended, modified or
                                                                   otherwise supplemented
Sizmek DSP, WiLine         WiLine Networks, Inc.                   Customer Service Agreement, as N/A                     May 22, 2019
Inc.        Networks, Inc. 104 Carnegie Center Princeton, NJ       amended, modified or otherwise
                           08540                                   supplemented
                              and
                              WiLine Networks, Inc.
                              Direct Sales Office
                              1599 Industrial Road
                              San Carlos, CA 94070
                              admin.wiline@wiline.com




                                                               4
              19-10971-smb       Doc 259   Filed 06/17/19 Entered 06/17/19 10:15:28         Main Document
                                                         Pg 6 of 7


  Debtors(s) Counterparty           Counterparty                       Description of              Abandoned     Rejection
   Party to                           Address                            Contract                   Personal       Date
  Contract                                                                                          Property3
Sizmek DSP, ACC Business ACC Business                          ACC Business Multi-Service       N/A             May 22, 2019
Inc.                      400 West Avenue                      Agreement, as amended,
                          Rochester, NY 14611                  modified or otherwise
                                                               supplemented
Sizmek DSP, NFS Leasing,   NFS Leasing, Inc.                   Master Equipment Lease No.      N/A              May 22, 2019
Inc.        Inc.           900 Cummings Center                 2016-460, dated January 31,
                           Suite 226-U                         2017, including all related
                           Beverly, MA 01915                   Schedules, as amended, modified
                                                               or otherwise supplemented
                           and
                           Richard E. Mikels, Esq.
                           Pachulski Stang Ziehl & Jones LLP
                           780 Third Avenue, 34th Floor
                           New York, NY 10017
                           rmikels@pszjlaw.com
Sizmek DSP, NFS Leasing,   NFS Leasing, Inc.                   Lease Agreement, including all   N/A             May 22, 2019
Inc.        Inc.           900 Cummings Center                 related Schedules, as amended,
                           Suite 226-U                         modified or otherwise
                           Beverly, MA 01915                   supplemented
                           and
                           Richard E. Mikels, Esq.
                           Pachulski Stang Ziehl & Jones LLP
                           780 Third Avenue, 34th Floor
                           New York, NY 10017
                           rmikels@pszjlaw.com




                                                           5
               19-10971-smb       Doc 259   Filed 06/17/19 Entered 06/17/19 10:15:28       Main Document
                                                          Pg 7 of 7


  Debtors(s) Counterparty           Counterparty                       Description of              Abandoned     Rejection
   Party to                           Address                            Contract                   Personal       Date
  Contract                                                                                          Property3
Sizmek DSP, NFS Leasing, NFS Leasing, Inc.                     Lease Agreement, including all   N/A             May 22, 2019
Inc.         Inc.         900 Cummings Center                  related Schedules, as amended,
                          Suite 226-U                          modified or otherwise
                          Beverly, MA 01915                    supplemented
                            and
                           Richard E. Mikels, Esq.
                           Pachulski Stang Ziehl & Jones LLP
                           780 Third Avenue, 34th Floor
                           New York, NY 10017
                           rmikels@pszjlaw.com
Sizmek DSP, Dell Financial Dell Financial Services L.L.C.      Master Lease Agreement, dated    N/A             May 22, 2019
Inc.        Services       Attn: Legal Department              June 13, 2014, including all
            L.L.C.         One Dell Way                        related Schedules, as amended,
                           Round Rock, TX 78682                modified or otherwise
                                                               supplemented




                                                           6
